IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-72,017-12


                          IN RE JAVIER RIVERA FRANCO, Relator


                  ON APPLICATION FOR A WRIT OF MANDAMUS
              CAUSE NO. W05-45713-T(D) IN THE 283RD DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus under this

Court’s original jurisdiction. Relator contends that sent a letter to the District Clerk of Dallas County

on September 14, 2021 to determine how much it will cost to purchase copies of videos from his

case. Though the Clerk recently responded to a similar mandamus abatement order by sending copies

of videos directly to Relator, he alleges that the one of the videos was received damaged and that the

Clerk has never responded to his requests for the cost to purchase copies of the requested exhibits.

        In these circumstances, additional facts are needed. In re Bonilla, 424 S.W.3d 528 (Tex.

Crim. App. 2014). Respondent, the District Clerk of Dallas County, is ordered to file a response

stating whether or not Relator has requested a cost estimate to obtain copies of Exhibit 1 from a prior
                                                                                                 2

writ application, which allegedly consists of police dashcam videos 532 and 535, and if so, whether

he has been advised of the cost of purchasing the exhibits. If Relator made a request and the

Respondent has not responded, the response to this order shall set forth the respondent’s legal

rationale for not responding. This motion for leave to file will be held. Respondent shall comply

with this order within thirty days from the date of this order.



Filed: November 17, 2021
Do not publish